SUPPLEMENT DATED FEBRUARY 21, 2012 To the variable annuity prospectuses of: Allianz VisionSM Dated January 3, 2012, as supplemented January 23, February 3 & 16, 2012, for Contracts issued on or after May 2, 2011 and Dated January 23, 2012, as supplemented January 23, February 3 & 16, 2012, for Contracts issued on or prior to April 29, 2011 Allianz ConnectionsSM Dated January 3, 2012, as supplemented January 23, February 3 & 16, 2012, for Contracts issued on or after May 2, 2011 ISSUED BY Allianz Life Insurance Company of North America and Allianz Life Variable Account B (collectively, “Allianz Life”) This supplement updates certain information contained in the prospectus and should be attached to the prospectus and retained for future reference. 1. In the state of Oregon for the Allianz VisionSM and Allianz ConnectionsSM prospectuses for Contracts issued on or after May 2, 2011, the following information is added to Appendix C – Previous Version of Income Protector and Investment Protector. In Oregon Income Protector (05.11) was available from May 2, 2011 through February 17, 2012. For Income Protector (05.11) issued in Oregon from January 23, 2012 through February 17, 2012 the available Investment Options are as follows: Available Investment Options for Income Protector (05.11) issued in Oregon from January 23, 2012 through February 17, 2012 AZL Money Market Fund AZL MVP Balanced Index Strategy Fund AZL MVP BlackRock Global Allocation Fund AZL MVP Fusion Balanced Fund AZL MVP Fusion Moderate Fund AZL MVP Growth Index Strategy Fund AZL MVP Invesco Equity and Income Fund Franklin Income Securities Fund Franklin U.S. Government Fund PIMCO VIT All Asset Portfolio PIMCO VIT Global Advantage Strategy Bond Portfolio PIMCO VIT High Yield Portfolio PIMCO VIT Real Return Portfolio PIMCO VIT Total Return Portfolio PIMCO VIT Unconstrained Bond Portfolio Templeton Global Bond Securities Fund 2. In the state of Oregon for the Allianz VisionSM prospectus for Contracts issued on or prior to April 29, 2011, the following information is added to Appendix G – Previous Versions of Income Protector and Investment Protector. In Oregon Income Protector (05.11) was available from May 2, 2011 through February 17, 2012. For Income Protector (05.11) issued in Oregon from January 23, 2012 through February 17, 2012 the available Investment Options are as follows: Available Investment Options for Income Protector (05.11) issued in Oregon from January 23, 2012 through February 17, 2012 AZL Money Market Fund AZL MVP Balanced Index Strategy Fund AZL MVP BlackRock Global Allocation Fund AZL MVP Fusion Balanced Fund AZL MVP Fusion Moderate Fund AZL MVP Growth Index Strategy Fund AZL MVP Invesco Equity and Income Fund Franklin Income Securities Fund Franklin U.S. Government Fund PIMCO VIT All Asset Portfolio PIMCO VIT Global Advantage Strategy Bond Portfolio PIMCO VIT High Yield Portfolio PIMCO VIT Real Return Portfolio PIMCO VIT Total Return Portfolio PIMCO VIT Unconstrained Bond Portfolio Templeton Global Bond Securities Fund PRO-012-0511
